Citation Nr: 1411976	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability, claimed as degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, to include as secondary to a lumbar spine condition.

3.  Entitlement to service connection for a bilateral hip and leg disability with arthritis, to include as secondary to a lumbar spine condition.

4.  Entitlement to service connection for an acquired psychiatric disability, including depression, to include as secondary to a lumbar spine condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to February 1985, with additional service in the Arizona National Guard and Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The United States Court of Appeals for Veterans Claims (Court) held that when a claimant seeks service connection for PTSD, such a claim must be considered a claim for any psychiatric disability raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Board has broadened his claim of service connection for depression, as shown above.

This claim was previously before the Board in April 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's lumbar spine disability is not related to service, to an incident of service origin, and was not present within a year of service.

2.  The preponderance of the evidence shows that the Veteran's cervical spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's bilateral hip and leg disability with arthritis was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's acquired psychiatric disability, including depression, was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a cervical spine disability, claimed as degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a bilateral hip and leg disability with arthritis have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for an acquired psychiatric disability, including depression, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims.  With respect to the Dingess requirements, in the August 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Additional notice was provided in October 2008 and November 2009.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service personnel records, reserve and National Guard records, VA treatment records, private treatment records, and Social Security records.  The Veteran had VA examinations in May 2013.  The findings are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In August 2003 the RO certified that the Veteran's service treatment records were unavailable.  Furthermore, in March 2011 there was a formal finding that treatment record from the Darnell Army Medical Center were not available.  In the absence of the unavailable service treatment records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran indicated on January 1991, August 1995 and January 2001 medical history reports from his reserve service that he had never had recurrent back pain.  The January 2001 examiner noted that the Veteran injured his back in 1985 while an active duty.  On examination the spine and lower extremities were normal, and a psychiatric examination was normal.  There were no indications on these medical history reports of any cervical spine disability, hip and leg disability, or of an acquired psychiatric disability, except that in January 2001 the Veteran wrote that he did not know whether he had had nervous trouble of any sort.

Private treatment records beginning in March 2000 show complaints of back pain for which he was prescribed medication.  A July 2001 MRI of the cervical spine showed mild degenerative disc changes.  Private treatment records from April 2002 "an ill-defined history of a 'degenerative spinal disorder' for the last seven years." An MRI showed  degenerative disc space disease and severe facet arthrosis at L3-4.  At private treatment later in April 2002 the Veteran reported that his symptoms dated back to 1984 when he strained his back while reaching to catch a transmission that was falling on a colleague.  The Veteran also complained of bilateral leg pain at April 2002 treatment and at May 2002 treatment it was noted that facet arthrosis did not explain the leg pain.  June 2002 treatment records state that the Veteran had a distant history of a lower back injury from military service and that there was a recent history of a neck and low back injury in Arizona.

At August 2002 VA treatment the Veteran reported that while in the Army in 1984 he injured his back when he caught a Jeep transmission that was starting to fall on a co-worker.  December 2002 VA treatment notes state that the Veteran first injured his back in 1984.  He got better after the initial injury but had had pain since then, and it got worse in 1994.

The Veteran's mother wrote in a February 2008 statement that the Veteran called her during his active service and told her he had hurt his back when he caught a felling Jeep transmission.  He had not hurt his back prior to this, and after service he continued to have back pain that could not be relieved.  The Veteran's sister wrote in a February 2008 statement that the Veteran hurt his back during service when he caught a transmission falling from a Jeep.  He always had back pain after his military service and could not do activities that he did before.

The Veteran had a VA examination in February 2009.  He reported injuring his back during service when he caught a falling transmission and said he was hospitalized for a couple of weeks.  During the rest of his military service he had a mild back ache that did not interfere with his military service.  After service he worked as a security guard, dance instructor, mechanic, and for Microsoft.  The Veteran was also a truck driver in the National Guard after service and had sedentary job in the Army reserves.  He had a nagging back ache after service that did not interfere with activities.  The Veteran said that he did not divulge that he had back problems when he joined the National Guard and Reserves because they would not have taken him if he did.

The examiner diagnosed the Veteran with chronic pain syndrome of unknown etiology and mild degenerative disc disease of the lumbar spine without evidence of radiculopathy to either leg.  The examiner felt that without x-rays there was insufficient evidence to warrant a diagnosis of an acute or chronic condition of either hip that was separate from the lumbar spine pain.  X-rays of the right hip from VA treatment showed a small acetabular chip from the old injury.  The date of the injury could not be determined.  The examiner felt it was less likely than not that the degenerative changes in the spine were related to service or caused by the in-service accident.  He noted that an EMG and bone scans from 2002 were normal and that the June 2002 treatment records stated there had been a recent injury to the neck and back.

VA primary care treatment records beginning in July 2009 state that the Veteran had depression with chronic pain.  No opinion was provided on etiology.  At April 2010 VA treatment the Veteran was diagnosed with major depressive disorder, recurrent.  

The Veteran had a VA psychiatric examination in May 2013 at which he was diagnosed with depressive disorder, NOS.  He reported that his back pain interfered with his post-service employment.  The Veteran had undergone a cervical spine fusion in March 2013, and the examiner felt this had worsened his depression.  The examiner felt that the depression was not related to or caused by military service based on the lack of evidence of depression or treatment in service or proximate to service.  The Veteran reported having counseling briefly in 1993 that appears to have been for situational problems.  He reported beginning to take an antidepressant medication in 1994 due to irritability.  Those treatment records were not available and the examiner did not feel there was a connection to service.  The likely causes of the Veteran's depression were financial problems and medical problems.  It was exacerbated by the recent surgery.

The Veteran also had VA examination for his neck, back and hips in May 2013.  He was diagnosed with multilevel degenerative disc disease of the thoracolumbar spine.  The Veteran said that he was injured during service when he caught a transmission that would have fallen onto someone else, that he was subsequently hospitalized for three weeks, and that he was then on "limited duty."  After service the Veteran worked in a junk yard, mowed lawns, as a security guard, as a dance instructor, for Microsoft, and was a truck driver in the Army National Guard.  He had not worked since 2000 and had been on Social Security disability since then.  His back pain became progressively worse over time.  There was chronic, daily pain in the mid-thoracic spine of moderate to severe intensity that did not radiate.

The examiner opined that it was less likely than not that the Veteran's back disability was caused or related to the back injury during service.  It was noted that the Veteran worked in various jobs after service, indicated never having had recurrent back pain on medical history reports from reserve and National Guard service and that there was no medical evidence of degenerative changes in the back until 2000.

The Veteran was also diagnosed with C6-7 spondylosis, status-post fusion.  He reported the onset of chronic neck pain in the late 1990s with no precipitating injury or event.  He continued to have localized pain since the surgery.  Regarding the hips, the Veteran was diagnosed with a small right acetabular chip.  He said that hip pain began around 1997 and got progressively worse over time.  The examiner also diagnosed the Veteran with reflex sympathetic dystrophy.  The Veteran said that the symptoms began around 1994 when he woke up one morning and it felt as though his right hand was asleep.  The pain progressed into his wrist and forearm and he was diagnosed in 2000.  In regards to a diagnosis of an acute or chronic peripheral nerve condition, the examiner felt there was insufficient evidence to warrant a diagnosis based on recent EMG findings.  The examiner felt it was less likely than not that the Veteran's cervical spine disability, right hip disability, and reflex sympathetic dystrophy were caused by or related to military service because of the long intervals of time between service and when symptoms began.  

The opinions of the February 2009 and May 2013 VA examiners are given probative value because they were informed of the pertinent facts, fully articulated the opinions, and supported the opinions with reasoned analyses.  See Nieves-Rodriguez, 22 Vet. App. at 303-04; see also Stefl, 21 Vet. App. at 124.  It is also noted that the post-service treatment records discussed above provide no opinions from treating providers that the Veteran's lumbar spine, cervical spine, hip, and acquired psychiatric disabilities are related to service.  To the extent that the treatment records indicate that the Veteran's lumbar spine disability is related to the in-service accident, this was merely a recording of the Veteran's reports.  A mere transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Veteran is competent to report that he injured his back during service when a Jeep transmission fell, and the Board finds him to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Board does not find his reports and those of his family members to be credible to the extent that they reflect back pain since the in-service incident.  The Veteran reported being on "limited duty" after the accident.  However, the service personnel records show that the Veteran was disciplined several times for offenses such as not reporting for duty and not paying debts but do not show any profile or limited duty due to a back injury or other reason.  Further, the Veteran indicated multiple times on medical history reports for reserve and National Guard service that he had never had recurrent back pain.  While the Veteran has stated that he did so because otherwise he would not have been accepted for service, the Board notes that at a January 2001 examination he reported a back injury during active service while stating he did not have recurrent back pain.  In addition, the June 2002 treatment records indicate a recent back and neck injury.  As such, the Board finds that the preponderance of the evidence is against service connection for back disability.

The Board notes that the Veteran has not been found to be service connected for his lumbar spine disability, and that therefore as a matter of law he cannot be found to be service-connected for any other disability on a secondary basis to his lumbar spine disability.   See 38 C.F.R. § 3.310(a) (2013).  However, service connection for a cervical spine disability, leg and hip disability, and an acquired psychiatric disability will be considered on a direct basis.  

A lumbar spine disability, cervical spine disability, hip and leg disability, and acquired psychiatric disability require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  The Veteran's statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

Because the evidence preponderates against the claim of service connection for a lumbar spine disability, a cervical spine disability, claimed as degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, a bilateral hip and leg disability with arthritis, and an acquired psychiatric disability, including depression, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability, claimed as degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, is denied.

Service connection for a bilateral hip and leg disability with arthritis is denied.

Service connection for an acquired psychiatric disability, including depression, is denied.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


